United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.A., Appellant
and
U.S. POSTAL SERVICE, POSTAL
INSPECTION SERVICE, Newark, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-414
Issued: September 21, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 17, 2010 appellant filed a timely appeal from an October 4, 2010 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act (FECA)1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant has a permanent impairment to her left arm;
(2) whether OWCP properly found an overpayment of $6,448.76 was created due to payment of
a schedule award for which appellant was not entitled; (3) whether OWCP properly denied
waiver of the overpayment; and (4) whether OWCP properly denied appellant’s request for
reconsideration of a June 1, 2010 decision.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
In the present case, OWCP accepted that appellant sustained aggravation of lumbar strain
and left arm contusion in the performance of duty on May 3, 2002. On a prior appeal, the Board
affirmed the termination of compensation for wage-loss and medical benefits effective
May 18, 2003.2 The history of the case as provided in the Board’s prior decision is incorporated
herein by reference.
In a report dated July 17, 2008, Dr. David Weiss, an attending osteopath, opined that,
under the fifth edition of the American Medical Association, Guides to the Evaluation of
Permanent Impairment (A.M.A., Guides), appellant had a 51 percent permanent impairment to
the left arm. OWCP referred appellant for a second opinion examination by Dr. Kevin Hanley,
an orthopedic surgeon. In a report dated March 19, 2009, Dr. Hanley opined that appellant had a
four percent left arm permanent impairment under the sixth edition of the A.M.A., Guides.
By decision dated May 12, 2009, OWCP issued a schedule award for a four percent
permanent impairment to the left arm. The period of the award was 12.48 weeks commencing
May 18, 2003.
Appellant requested a hearing before OWCP’s hearing representative. By decision dated
August 14, 2009, the hearing representative set aside the May 12, 2009 decision, finding there
was a conflict in the medical evidence as to the extent of a left arm permanent impairment.3
OWCP referred appellant to Dr. E. Michael Okin, a Board-certified orthopedic surgeon, to
resolve the conflict.
In a report dated November 12, 2009, Dr. Okin provided a history and results on
examination. He opined that appellant had a two percent left arm impairment due to shoulder
tendinitis. Dr. Okin identified Table 15-5 of the A.M.A., Guides.
OWCP’s medical adviser provided a report dated November 25, 2009. The medical
adviser noted there were four other compensation claims filed by appellant. According to the
medical adviser, the impairment for the left shoulder was not causally related to an accepted
condition and therefore there was no employment-related impairment.
By decision dated December 1, 2009, OWCP stated that the May 12, 2009 decision was
set aside and appellant’s claim for a schedule award was denied based on the medical evidence.
In a letter dated December 14, 2009, it notified her of a preliminary determination that an
2

Docket No. 07-1790 (issued February 6, 2008).

3

FECA provides that, if there is a disagreement between the physician making the examination for the United
States and the physician of the employee, the Secretary shall appoint a third physician who shall make the
examination. 5 U.S.C. § 8123(a). The implementing regulations states that, if a conflict exists between the medical
opinion of the employee’s physician and the medical opinion of either a second opinion physician or OWCP’s
medical adviser, OWCP shall appoint a third physician to make an examination. This is called a referee
examination and OWCP will select a physician who is qualified in the appropriate specialty and who has no prior
connection with the case. 20 C.F.R. § 10.321 (1999).

2

overpayment of $6,448.76 had been created. OWCP explained that the medical evidence
established appellant had no permanent impairment to the left arm, and therefore the payment of
the schedule award resulted in an overpayment of compensation. Appellant was advised that she
was without fault in creating the overpayment, and was advised as to actions she could take with
respect to the preliminary overpayment decision and waiver of the overpayment.
On January 15, 2010 appellant submitted an overpayment recovery questionnaire (Form
OWCP-20) and requested a prerecoupment hearing. By decision dated February 24, 2010, an
OWCP hearing representative reversed the preliminary overpayment determination. The hearing
representative found the overpayment issue was moot, citing OWCP regulations.4
By decision dated April 1, 2010, OWCP’s Branch of Hearings and Review vacated the
February 24, 2010 decision. The Branch found that this was not a situation where a schedule
award had been issued under the fifth edition, and the preliminary overpayment determination
should be reinstated.
In a decision dated June 1, 2010, a hearing representative affirmed the determination that
appellant was not entitled to a schedule award. The hearing representative found the weight of
the evidence was represented by Dr. Okin, who indicated that the shoulder condition was
preexisting.
By decision dated September 13, 2010, OWCP denied reconsideration, without review of
the merits, of the June 1, 2010 OWCP decision. In a decision dated October 4, 2010, it finalized
the determination of a $6,448.76 overpayment of compensation. OWCP denied waiver of the
overpayment, indicating the financial information on the OWCP-20 form was incomplete.
LEGAL PRECEDENT -- ISSUE 1
Section 8107 of FECA provides that, if there is permanent disability involving the loss or
loss of use of a member or function of the body, the claimant is entitled to a schedule award for
the permanent impairment of the scheduled member or function.5 Neither FECA nor the
regulations specify the manner in which the percentage of impairment for a schedule award shall
be determined. For consistent results and to ensure equal justice for all claimants OWCP has
adopted the A.M.A., Guides as the uniform standard applicable to all claimants.6 For schedule
awards after May 1, 2009, the impairment is evaluated under the sixth edition.7

4

The hearing representative cited FECA Bulletin No. 09-03, which provides that, if a calculation under the sixth
edition results in a lesser impairment than previously awarded under the fifth edition, OWCP should find there was
no increased impairment, but there was no basis for an overpayment.
5

5 U.S.C. § 8107. This section enumerates specific members or functions of the body for which a schedule
award is payable and the maximum number of weeks of compensation to be paid; additional members of the body
are found at 20 C.F.R. § 10.404(a).
6

A. George Lampo, 45 ECAB 441 (1994).

7

FECA Bulletin No. 09-03 (March 15, 2009).

3

ANALYSIS
OWCP has made a finding that appellant does not have an employment-related
permanent impairment to her left arm, based on the November 12, 2009 report from the
physician selected as a referee, Dr. Okin. A review of this report does not, however, support the
OWCP findings. According to OWCP’s medical adviser, in a November 25, 2009 report,
Dr. Okin had found the accepted conditions had resolved, but Dr. Okin did not provide an
opinion that employment-related conditions had resolved, or provide any accompanying medical
rationale in support of such opinion. Dr. Okin noted in his review of medical records that
Dr. Hanley had opined that appellant’s lumbosacral sprain had resolved, without offering his
own opinion.
Dr. Okin stated that appellant had a two percent left arm impairment based on shoulder
tendinitis, citing Table 15-5 of the sixth edition of the A.M.A., Guides. The accompanying
worksheet does not clearly explain how Table 15-5 was applied. OWCP’s medical adviser finds
that this impairment was not employment related, but Dr. Okin did not provide such an opinion.
He was asked to provide an opinion as to an employment-related permanent impairment, and he
offered an opinion as to a left arm impairment. If OWCP required clarification as to whether
Dr. Okin felt the described impairment was employment related, it should have asked for
clarification. The Board notes that, when the case is referred to a referee physician, it is the
referee physician who must resolve the conflict.8 OWCP’s medical adviser cannot resolve a
conflict in the medical evidence.9 In addition, Dr. Okin did not comment on the prior schedule
award or discuss appellant’s condition as of May 12, 2009, the date of the original schedule
award. The medical evidence must address appellant’s condition at that time before OWCP can
properly make a determination that the May 12, 2009 decision did not reflect the degree of
employment-related permanent impairment.
As Dr. Okin did not provide a rationalized opinion on the issues presented, the case will
be remanded to OWCP to properly resolve the medical issues.10 Since the overpayment was
based on a finding that appellant was not entitled to a schedule award, the overpayment issues
are not in posture for decision until the underlying medical issues are resolved.11 After such
further development of the evidence as is deemed warranted, OWCP should issue an appropriate
decision.

8

See Thomas J. Fragale, 55 ECAB 619 (2004).

9

M.M., Docket No. 10-2252 (issued June 15, 2011).

10

OWCP should refer appellant to a new physician selected as a referee physician in accord with its procedures.
The Board will not address appellant’s arguments regarding the selection of Dr. Okin since the case will be
remanded for selection of a new referee physician.
11

The Board also will not address the September 13, 2010 decision denying merit review, as appellant will
receive a merit decision on the issues presented.

4

CONCLUSION
The Board finds the case is not in posture for decision and is remanded for further
development of the evidence.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated October 4, 2010 is set aside and the case remanded for further
action consistent with this decision of the Board.
Issued: September 21, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

